MR. JUSTICE ANGSTMAN:
(concurring in part and dissenting in part).
Rehearing denied April 23, 1951.
I agree with that part of the foregoing opinion which holds that defendants are not entitled to the item of interest which they claim. I also agree generally with the principles of law announced in the foregoing opinion so far as they declare that a pleader may not charge one cause of action in the complaint and a different one in the reply. It is my opinion that .those principles are improperly applied to the facts here presented. Defendants’ answer, after alleging that the leases had been converted into contracts of purchase in order to preserve their interest in the lands and after alleging that the purchases were made with plaintiff’s knowledge and consent, contained a separate offer to do equity which reads as follows: "Defendants now offer to do equity; that if plaintiff will pay the interest owing to defendants on the contract in the sum of $234.35, and pay the amount of payments and interest heretofore paid on purchase contracts herein alleged together with interest on such payments at the rate of six per cent per annum from date of such payments, the reasonable value of the fences, and the reasonable rental value of such of the premises as they purchased on contracts, and the rentals paid on leased lands which they have not been repaid, the defendants will assign to plaintiff the one lease in question and assign all purchase contracts herein alleged and set forth, and transfer all improvements the property of defendants on said lands unto plaintiff.”
I think this offer to do equity and plaintiff’s reply thereto presented the only issues in the case and that if there were a departure from the complaint it was by reason of the allegations in the answer. I think the case is controlled by Christiansen v. Aldrich, 30 Mont. 446, 76 Pac. 1007.
Since plaintiff has met all the valid conditions named in defendants’ offer contained in the answer, I think he is entitled to the relief asked, viz., to have assigned to him defendants’ interest in the land whether represented by leases or by contracts of purchase.